Order entered September 9, 2016




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-16-00463-CR
                                        No. 05-16-00464-CR

                             JESUS ANTONIO PONCE, Appellant

                                                V.

                               THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 3
                                   Dallas County, Texas
                     Trial Court Cause Nos. F12-70299-J & F14-33407-J

                                            ORDER
       The Court has before it appellant’s September 9, 2016 motion regarding the reporter’s

record. We GRANT the motion only to the extent it asks us to determine why the reporter’s

record has not been filed. We ORDER the trial court to make findings of fact regarding why the

reporter’s record has not been filed.

      The trial court shall determine: (1) the name and address of each court reporter who
       recorded the proceedings in this cause; (2) the court reporter’s explanation for the delay
       in filing the reporter’s record; and (3) the earliest date by which the reporter’s record can
       be filed.
        We ORDER the trial court to transmit a record, containing the written findings of fact,

any supporting documentation, and any orders, to this Court within THIRTY DAYS of the date

of this order.

        The appeal is ABATED to allow the trial court to comply with this order. The appeal

shall be reinstated thirty days from the date of this order or when the findings are received,

whichever is earlier.




                                                   /s/    ADA BROWN
                                                          JUSTICE